Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2022 has been entered.

Response to Amendment
The amendment filed March 16, 2022 has been entered.  Claims 8, 14 have been amended.  Claims 3, 10, 12-13, 21 have been canceled.  Currently, claims 1-2, 4-9, 11, 14-20 and 22-23 are pending for examination.

Response to Arguments
Applicant’s arguments, see page 10, filed March 16, 2022, with respect to the rejection(s) of claim(s) 10 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhu et al. (US PG Pub 2013/0317573).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 11, 18, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolf, II (US PG Pub 2018/0326219) in view of Wolf, II (US PG Pub 2014/0074182; hereinafter “Wolf, II ‘182”) and Zhu et al. (US PG Pub 2013/0317573).
Regarding claims 8 and 22, Wolf, II discloses a method and a kit for providing optical stimulation, comprising: an adapter for a stimulation system, comprising an adapter body 507 having a distal end and a proximal end; a connector disposed on the distal end of the adapter body, the connector comprising: a connector body defining a port 533, 535 and a connector lumen extending from the port for receiving a proximal end of a stimulation lead ([0053]); a plurality of connector contacts 510, 512 disposed in the connector body and arranged along the connector lumen ([0052], fig. 6a); a light source 521, 523 disposed in the connector body (fig. 5); a plurality of terminals 626a-626f, 628, 630, 620a-620f, 622, 624 disposed along the proximal end of the adapter body ([0058-0059]; fig. 6b); and a plurality of conductors 527 extending along the adapter body and electrically coupling the connector contacts and the light source to the terminals ([0052], [0057]).  Wolf, II discloses the light source is connected to regions within the lead 520 via an internal fiber optic cable ([0054-0055]) but does not expressly disclose an optical stylet configured for removable insertion into a lumen of the stimulation lead and configured to receive and transmit light from the light source when a portion of the optical stylet is inserted into the connector of the adapter, wherein the optical stylet comprises at least two emission regions, wherein the at least two emission regions comprise at least one directional emission region, wherein each of the at least one directional emission region extends around no more than 75% of a circumference of the optical stylet.  Wolf, II ‘182 describes a stimulation lead 100 in more detail, teaching that the optical fiber within the lead lumen 116 may be interchangeable with a wire stylet that is initially placed for insertion of the lead, and that following the removal of the wire stylet, the optical fiber 101 is then removably threaded into the lumen ([0084]), this optical fiber/stylet configured to receive and transmit light from the light source when a portion of the optical fiber/stylet is inserted into the connector where the light source is located ([0153]; fig. 16d).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wolf, II to include a removable optic fiber/stylet within the stimulation lead as taught by Wolf, II ‘182 in order to provide a multi-functional lead lumen that can also accommodate a wire stylet for easier insertion of the lead into desired location within the patient ([0084]).   Zhu et al. teaches it is known in the art for a stimulation lead to comprise at least two emission regions (fig. 8-9) and for an optical stylet itself to comprise at least two emission regions (fig. 10; [0087]), wherein the at least two emission regions comprise at least one directional emission region, wherein each of the at least one directional emission region extends around no more than 75% of a circumference of the optical stylet (E.N. fig. 9-10 disclose emission regions L1-2 emitting light in one direction perpendicular to the circumference of the optical stylet, therefore being less than 75% of the circumference.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wolf, II to include an optical stylet that comprised at least two emission regions, wherein the at least two emission regions comprise at least one directional emission region, wherein each of the at least one directional emission region extends around no more than 75% of a circumference of the optical stylet as taught by Zhu et al. in order to laterally direct the laser energy and increase treatment locations provided by the optical energy ([0086]).
Regarding claim 11, Wolf, II discloses a lead body 504, 506 having a distal end portion and defining a lumen configured for receiving the optical stylet ([0055], [0065], [0067]), wherein the proximal end portion is configured for insertion through the port of the connector and into the connector lumen of the connector (fig. 5); a plurality of electrodes 504a-f, 506a-f disposed on the distal end portion of the lead body; a plurality of terminals disposed along the proximal end portion of the lead body (fig. 5); and a plurality of conductors extending along the lead body and electrically coupling the electrodes to the terminals ([0053]).
Regarding claim 18, Wolf, II discloses a system for electrical/optical stimulation, comprising: the kit of claim 8 (see rejection of claim 8); the stimulation lead comprising: a lead body 504, 506 having a distal end portion and defining a lumen configured for receiving the optical stylet ([0055], ([0065], [0067]), wherein the proximal end portion is configured for insertion through the port of the connector and into the connector lumen of the connector (fig. 5), a plurality of electrodes 504a-f, 506a-f disposed on the distal end portion of the lead body, a plurality of terminals disposed along the proximal end portion of the lead body (fig. 5), and a plurality of conductors extending along the lead body and electrically coupling the electrodes to the terminals ([0053]); and a control module comprising: a control module connector 501 defining a module port and a module connector lumen extending from the module port for receiving a proximal end of the adapter (fig. 5), the control module connector comprising a connector body and a plurality of connector contacts disposed in the connector  body and arranged along the connector lumen ([0051]), a housing 505 coupled to the connector module connector, and an electronic subassembly 514 disposed in the housing and electrically coupled to the connector contacts of the control module connector ([0051]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolf, II (US PG Pub 2018/0326219) in view of Wolf, II (US PG Pub 2014/0074182; hereinafter “Wolf, II ‘182”) and Zhu et al. (US PG Pub 2013/0317573) as applied to claims 8, 11, 18, 22 above, and further in view of Heath et al. (US Pat 6,366,719).
Regarding claim 9, Wolf, II does not expressly disclose the fiber optic comprises a core and a cladding disposed around the core and the cladding comprises the at least two emission region, wherein an index of refraction of each of the emission region is greater than an index of refraction of the core.  Heath et al. teaches optical waveguides/fibers generally comprise of an inner core having an index of refraction that is greater than a cladding that surrounds the core, in order for light to propagate down the optical fiber with total internal reflection at the interface between the inner core and the cladding (col. 1, lines 33-47).  Heath et al. further teaches creating an emission region in the cladding to diffuse the light in a controlled manner, by selecting a ratio of the indices of refraction between the outer cladding and the core region so that the internal reflection within the core region is substantially less than the total, and causes light to radiate outward through the side of the core region and through the cladding (col. 2, lines 18-27), or to alter the interface between the fiber optic core and the cladding to increase side radiation through texturing the outer surface of the core region or imbed the cladding with light scattering particles to increase the index of refraction (col. 2, lines 27-38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wolf, II to try the diffuser construction techniques as taught by Heath et al. such as a higher index of refraction in the emission region in the cladding as compared to the core, in order to create a region of controlled diffusing of light.

Allowable Subject Matter
Claims 1-2, 4-7, 14-17, 19-20 and 23 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792